DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Applicant’s remarks in the Election filed February 22, 2022 are persuasive. As such, claims 1–8 are rejoined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 7, and 8 are determined to be directed to an abstract idea: orienting fluid ejectors toward a foam-depletion zone.
This abstract idea can be accomplished multiple ways—for instance, (1) by an operator who relies on his or her own eyesight to designate the foam-depletion zone and orient ejectors; or (2) by an engineer who uses software to model the orientation of ejectors and simulate foam remove.
Additionally, the abstract idea presented in claims 1, 7, and 8 does not appear to contain meaningful limitations beyond generally linking the use of said abstract idea with the technological environment of subsiding foam. As such, the abstract idea is does not ensure that the claim amounts to significantly more than the abstract idea itself. Therefore, each of the independent claims (as well as their respective dependent claims) is found to be patent ineligible under 35 U.S.C. 101 because, inter alia, the language recited in each of the independent claims fails to recite additional elements that amount to significantly more than the abstract idea itself. See MPEP § 2106.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, and 7 recite the limitation “orienting each of the first and second fluid ejectors such that the spray vector associated therewith has”. Respectfully, it is unclear if this limitation is referring to a single spray vector for both the first and second fluid ejectors—or two respective spray vectors. In addition, claims 1 and 7 recite “the other the first and second fluid ejectors”. Respectfully, it is unclear what is being required by this limitation. For at least these reasons, claims 1, 2, and 7 appear to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 3 recites the limitation “an overall foam-subsiding method further comprising”. Respectfully, the language “further comprising” is confusing: (1) because the overall foam-subsiding method was not previously mentioned in the claims; and (2) it is unclear whether or not “further comprising” applies to the method of claim 2 or to the overall foam-subsiding method. Additionally, it is unclear whether or not the features of the For at least these reasons, claim 3 and its dependent claims are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–8 are rejected under 35 U.S.C. 103 as being unpatentable over Emkey.1
With respect to claim 1, Emkey discloses a method of subsiding foam from an industrial process. (Emkey Abstract; FIGs. 1–7.) At least Figure 4 of Emkey appears to read on claim 1. For example, the instant figure depicts first and second fluid ejectors (40B and 40D) above residual foam within the bounds of a depletion-zone perimeter of a foam-depletion zone. The two fluid injectors are opposite one another. (Id.) The foam is on the surface of a liquid associated with an industrial process. (Id. Abstract.) This particular embodiment does not appear to expressly have its first and second fluid ejectors oriented in an angled manner toward the liquid (as suggested by the limitations in the last paragraph of claim 1). However, Emkey suggests that orienting ejectors downward toward the foam can be used for subsiding foam—and furthermore, that the angle of the each ejector can be adjusted to optimize the spray pattern. (Emkey FIGs. 1, 7; ¶¶ 30, 35, 36.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, it has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Figure 4 of Emkey such that ejectors 40B and 40D are angled toward the foam, in order to yield the predictable result of subsiding foam. KSR, 550 U.S. at 415–16. Furthermore, it is also submitted that it would have also been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to optimize, via routine experimentation, the angle of each of these fluid ejectors: in order to enhance each respective spray pattern. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Claim 2 appears to share overlapping features with claim 1. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 1 supra applies. Claim 2 appears to differ from claim 1 in that claim 2 specifies that foam accumulates along a horizontal liquid-surface plane corresponding to the surface of the industrial process liquid and that there are at least three fluid ejectors. These limitations are considered to be within the teaching of Emkey. For example, Figure 4 of Emkey suggests that the foam accumulates along a horizontal liquid-surface plane. Likewise, the instant figure depicts at least three fluid ejectors. (Id.)
With respect to claim 3, the instant claim is directed to a second method: an overall foam-subsiding method. However, this appears to be an intended use of the method of claim 2. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Thus, in view of this holding, the instant claim is not being given patentable weight. See also MPEP § 2114(II).
With respect to claims 4–6, the instant claims depend, at least in part, from claim 3. And, as expressed above, claim 3 appears to be directed to an intended use and is not being given patentable weight. Thus, for at least these same reasons, claim 4 per se is not being give patentable weight.
Claim 7 appears to share overlapping features with claims 1 and 2. Thus, with respect to these overlapping limitations, the subject matter presented in the rejections of claims 1 and 2 supra applies. Claim 7 appears to differ from claims 1 and 2 in that claim 7 requires additional features such as: “and moving in at least one predetermined direction, “establishing a foam-displacement direction . . .”, “providing a set of fluid-spray sources . . .”, etc. However, upon review each of these features appears to be present in the invention described in § 5.4.1 supra. For example, the instant invention (id.) includes moving foam in at least one predetermined direction. (Emkey FIG. 4.) A foam-displacement direction and a foam-displacement path are established. (Id.) At least first and second fluid-spray sources (i.e., ejectors) are used. (Id.) Likewise, wetting of the foam would occur during normal spraying via the ejectors.
With respect to claim 8, Emkey suggests that the set of fluid ejectors comprises at least three fluid ejectors arranged peripherally about the foam-depletion zone. (Emkey FIG. 4.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0001200 A1, published January 7, 2016 (“Emkey”).